In an action by a former wife to recover the amount of arrears claimed to be *735due for her alimony and for the support of a child of the parties, under (1) a Nevada decree of divorce and (2) a separation agreement, the plaintiff appeals from an order of the Supreme Court, Queens County, entered in Nassau County February 9, 1960, denying her motion for summary judgment. The verbatim terms of the agreement were made part of the decree. The answer denies material allegations of the complaint. The answer also alleges affirmative defenses to the effect that the terms of the separation agreement merged into the decree of divorce; that the foreign court has not made an order fixing the amount of arrears; that the parties modified the terms of the separation agreement and the decree; and that plaintiff waived the said terms. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.